BeoK, J.
I concur in the decision announced in the foregoing opinion, in obedience to the authority of the ruling of the United States supreme court in Illinois v. Wabash, St. L. & P. R’y Co., 7 Sup. Ct. Rep., 4. I do not concur in any argumei which have been urged in the support of the doctrines up which the decision is based, and am now of the opinion that, the absence of the decision of the supreme court of the Unit States, just mentioned, the law ought to be settled the otl way. But judicial subordination will not permit me to he tate in following the decision of that court, the final arbiter of questions involving the authority of the states to control railroad corporations for the purpose of aiding commerce, and protecting it against exactions and burdens imposed by these common carriers. However, I am not so restrained by judicial subordination that I may not express regret and disappointment that the United States supreme court has abandoned doctrines and rules which, I think, the profession and judiciary of the country generally regarded as recognized and settled by prior decisions of that high tribunal.